ACCEPTED
                                                                                                      12-15-00112-CR
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                  8/4/2015 3:41:31 PM
                                                                                                        CATHY LUSK
                                                                                                               CLERK

                         COURT OF APPEALS NO. 12-1S-00112-CR 

                           TRIAL COURT CAUSE NO. B-21,601 

                                                                              FILED IN
                                                                       12th COURT OF APPEALS
                                                                            TYLER, TEXAS
MELISSA BROWNING HERNANDEZ, 	                          o    IN THE 12TH COURT
                                                                        8/4/2015 3:41:31 PM
APPELLANT
                                                                            CATHY S. LUSK
                                                                                Clerk
VS.                                                    o    OF APPEALS

THE STATE OF TEXAS,
APPELLEE 	                                             o    SMITH COUNTY, TEXAS


                               MOTION FOR EXTENSION OF
                             TIME TO FILE APPELLEE'S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, the APPELLEE, State of Texas, by and through her Assistant District

Attorney, Daniel Cox, and files this Motion for Extension of Time to File Appellee's Brief and in

support of the same would show the following:


                                                  1.

       1. 	 Appellee's brief is due on or before August 13,2015

       2. 	 Appellee requests an additional 60 days from the current due date of August 13, 2005

           to file its brief with the Court.

       3. 	 Appellee requests an extension of time for the following reasons:

             a. 	 Undersigned counsel is preparing for a jury trial, to begin August 17,2015

             b. 	 Undersigned counsel is also responsible for day-to-day dockets and hearings in

                 the 392 nd Judicial District Court

             c. 	 Undersigned counsel has a new trial partner, who has never practiced in a

                 district court before. Undersigned counsel is responsible for training and
                overseeing this new trial partner.

       4. This is the first Motion for Extension of Time requested by Appellee.

       5. The undersigned is not seeking this extension for the purposes of delay.




       WHEREFORE, Appellee requests that the Court grant this Motion and extend the

deadline for filing its brief for 60 days, making the new deadline October 13 2005.




                                                       niel Cox
                                                     Assistant District Attorney
                                                     109 W. Corsicana, Ste. 103
                                                     Athens, Texas 75751
                                                     Bar. No. 24074085
                                                     Phone: 903-675-6100
                                                     Fax: 903-675-6196
                                CERTIFICATE OF SERVICE

I, Daniel Cox, do certify that a true and correct copy of the foregoing Motion was delivered to
t)rPellant's Attorney, Ms. Linda Altier, byl?1'I"C...... \  at                   on this the
-=t-dayof August, 2015.


                                      Signed this the   cI-   day   of-L-L..::-.C~~'-'--+
STATE OF TEXAS                       *
COUNTY OF HENDERSON                  *
                                         AFFIDAVIT


       Before me, the undersigned notary, on this day, personally appeared Daniel Cox, a person
whose identity is known to me. After I administered an oath to him, upon his oath, he said:

        "My name is Daniel Cox. I am capable of making this affidavit. The facts stated in this
affidavit are within my personal knowledge and are true and correct.

      I am the attorney for the State of Texas vs. Melissa Browning Hernandez in Court of
Appeals Cause No. 12-15-001 12-CR. I have read the foregoing Motion to Extend Time to File
Appellee's Brief and it is true and correct."




       Subscribed and sworn to before me this ~~ day of            AuQU5t-            ,2015